 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      JEROME CEASAR ALVERTO,
                                                            CASE NO. 3:19-CV-5212-RBJ-DWC
11                              Petitioner,
                                                            ORDER TO FILE SUPPLEMENTAL
12               v.                                         ANSWER
13      MIKE OBENLAND,

14                              Respondent.

15
            The District Court has referred this action filed under 28 U.S.C. § 2254 to United States
16
     Magistrate Judge David W. Christel. On March 21, 2019, Petitioner Jerome Ceasar Alverto
17
     initiated this action challenging his state court convictions and sentence. See Dkt. 1. After review
18
     of the record, the Court directs Respondent to file a supplemental state court record. The Court
19
     also grants Petitioner’s Motion to Supplement Response to Answer (Dkt. 33).
20
            I.        Supplemental State Court Record
21
            In the Answer, Respondent argues the Petition is barred by the one-year statute of
22
     limitations. Dkt. 22. Petitioner asserts that he is actually innocent and, thus, the Court should
23
     excuse his untimeliness and consider his Amended Petition on the merits. See Dkt. 32.
24


     ORDER TO FILE SUPPLEMENTAL ANSWER - 1
 1          The statute of limitations is subject to an actual innocence exception. See Schlup v. Delo,

 2 513 U.S. 298 (1995). In order to present otherwise time-barred claims to a federal habeas court

 3 under Schlup, a petitioner must produce sufficient proof of his actual innocence to bring him

 4 “within the ‘narrow class of cases ... implicating a fundamental miscarriage of justice.’” 513 U.S.

 5 at 314–15 (quoting McCleskey v. Zant, 499 U.S. 467, 494 (1991)). The evidence of innocence

 6 must be “so strong that a court cannot have confidence in the outcome of the trial unless the

 7 court is also satisfied that the trial was free of nonharmless constitutional error.” Schlup, 513

 8 U.S. at 316. A “petitioner must show that it is more likely than not that no reasonable juror

 9 would have convicted him in the light of the new evidence.” Id. at 327. Under Schlup, Petitioner

10 is required “to support his allegations of constitutional error with new reliable evidence—

11 whether it be exculpatory scientific evidence, trustworthy eyewitness accounts, or critical

12 physical evidence—that was not presented at trial.” Id. at 324. The habeas court must then

13 “consider all the evidence, old and new, incriminating and exculpatory,” admissible at trial or

14 not. House v. Bell, 547 U.S. 518, 538 (2006) (internal quotation marks omitted). On this

15 complete record, the court makes a “‘probabilistic determination about what reasonable, properly

16 instructed jurors would do.’” Id. at 538 (quoting Schlup, 513 U.S. at 329).

17          Here, Petitioner contends he overcomes the time-bar because he is actually innocent. See

18 Dkt. 32. Specifically, Petitioner contends the following evidence shows he is actually innocent:

19 (1) DNA test of a hair found on a neighbor’s door when the victim went to get help; (2)

20 handwriting analysis showing Petitioner was not the author of a list detailing things to do to kill a

21 woman; (3) newly discovered witness testimony; and (4) Petitioner’s phone records showing he

22 did not call the victim. Dkt. 32.

23

24


     ORDER TO FILE SUPPLEMENTAL ANSWER - 2
 1          Petitioner asserted a self-serving affidavit stating the four pieces of evidence show he is

 2 innocent. Id. However, he also submitted the affidavit of Maurice Thrower, an inmate housed

 3 with Petitioner, and a letter from David G. Cupp, a certified fraud specialist and handwriting

 4 examiner. See Dkt. 32. Mr. Thrower stated a man named Eric told Mr. Thrower that he shot his

 5 girlfriend and his girlfriend’s ex-husband went to jail for the attempted murder. Id. at pp. 87-88.

 6 Mr. Thrower believes Eric was speaking of Petitioner’s case. Id. Mr. Cupp contends Eric Rogers

 7 is the author of a notepad listing “to do” steps to kill a woman. Dkt. 32, pp. 90-103.

 8          Respondent filed an Answer to the Petition with portions of the state court record. Dkt.

 9 22, 23. The Court has reviewed the Answer and finds relevant portions of the state court record,

10 including the trial transcript, were not included in state court record provided to the Court. See

11 Dkt. 23. While the Court recognizes the actual innocence exception to overcome the statute of

12 limitations is rare, Petitioner has submitted evidence that must be considered in light of the all

13 the evidence, new and old. Therefore, the Court directs Respondent to file a supplemental state

14 court record. The supplemental state court record should include the trial transcripts and any

15 additional state court records relevant to this Court’s determination.

16          II.     Motion to Supplement (Dkt. 33)

17          Petitioner filed a Motion to Supplement Response to Respondent’s Answer and

18 Memorandum of Authorities, wherein he provides corrected pages to his Answer. Dkt. 33. After

19 consideration of the Motion, the Motion (Dkt. 33) is granted. The Court will consider

20 Petitioner’s Supplement in deciding this case.

21

22

23

24


     ORDER TO FILE SUPPLEMENTAL ANSWER - 3
 1          III.   Conclusion

 2          Based on the above stated reasons, the Court directs Respondent to file a supplemental state

 3 court record on or before January 17, 2020. The Court will not accept additional briefing at this

 4 time.

 5          Petitioner’s Motion to Supplement (Dkt. 33) is granted.

 6          The Clerk of Court is directed to re-note the Petition (Dkt. 18) for consideration on January

 7 17, 2020.

 8          Dated this 9th day of December, 2019.



                                                          A
 9

10
                                                          David W. Christel
11                                                        United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO FILE SUPPLEMENTAL ANSWER - 4
